Ca

 

 

se 5:19-cr-O0066-JA-PRL Document 183 Filed 02/12/21 Page 1 of 5 PagelD 1293

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

 

VS. CASE NO. 5:19-cr-66-JA-PRL
CHRISTOPHER LOUIS
HOOKER

ORDER

Defendant Hooker moves the Court for compassionate release. (Doc. 178).
The Government opposes Defendant’s motion. (Doc. 180). Because Defendant
failed to exhaust his administrative remedies, his motion is due to be denied.

Defendant pled guilty to interference with commerce by robbery in
violation of 18 U.S.C. §1951(a) and 2. (Docs. 112, 113, 114, 121). On July 24,
2020, he was sentenced to forty-one months’ imprisonment followed by three
years of supervised release. (Docs. 165, 167). Prior to this conviction, Defendant
had been convicted for possession of 20 grams of cannabis and possession of drug
paraphernalia and for an expired tag. (Doc. 157 at 14). In this case, at the age
of 24, Defendant drove three co-defendants to a Rural King Supply store in
Zephyrhills, Florida and waited in the car while the other three broke into the
store after hours, smashed gun and ammunition glass display cases, stole
firearms and then returned to the car with stolen firearms. When the other

three returned to the car, Defendant drove the car off at a high speed until he

 
Ca

 

se 5:19-cr-O0066-JA-PRL Document 183 Filed 02/12/21 Page 2 of 5 PagelD 1294

was stopped by a Zephyrhills police officer. When Defendant’s co-defendants
broke into the Zephyrhills Rural King store, there were employees inside
working who fled and hid in fear. (Docs. 112 at 20-24; Doc. 152). Defendant is
now 26 years old with a projected release date of July 14, 2022.

I. LEGAL FRAMEWORK FOR REDUCTION IN SENTENCE

“The authority of a district court to modify an imprisonment sentence is
narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95
(11th Cir. 2020). Congress granted the courts limited authority to modify a

sentence in 18 U.S.C. § 3582(c):

(c) Modification of an imposed term of imprisonment.-
-The court may not modify a term of imprisonment once it
has been imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant's behalf or the lapse
of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier,
may reduce the term of imprisonment (and may impose a
term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the
original term of imprisonment), after considering the factors
set forth in section 3553(a) to the extent that they are
applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a
reduction; or

(ii) the defendant is at least 70 years of age, has served at
least 30 years in prison, pursuant to a sentence imposed
under section 3559(c), for the offense or offenses for which
the defendant is currently imprisoned, and a determination

 

 
Ca

 

 

Se 5:19-cr-O0066-JA-PRL Document 183 Filed 02/12/21 Page 3 of 5 PagelD 1295

has been made by the Director of the Bureau of Prisons that
the defendant is not a danger to the safety of any other
person or the community, as provided under section 3142(g);

and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.

(Emphasis added).
Il. DEFENDANT FAILED TO EXHAUST HIS ADMINSTRATIVE
REMEDIES
The Court must first determine if Defendant exhausted his
administrative remedies as failure to do so is fatal to his request. United States
uv. Rata, 954 F. 3d 594, 597 (3d Cir. 2020). (“Given BOP’s shared desire for a
safe and healthy prison environment, we conclude that strict compliance with §
3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
importance.”) see also United States v. Estrada Elias, No. 6: 06-096-DCR, 2019
WL 2193856, at *2 (E.D. Ky. May 21, 2019); accord United States v. Elgin, Case
No. 2:14-cr-129- JVB-JEM, 2019 U.S. Dist. LEXIS 86571, *2—3 (N.D. Ind. May
23, 2019); cf. United States v. Leverette, 721 F. App’x 916, 917 (11th Cir. 2018)
(exhaustion of BOP remedies is requisite for judicial review under 28 U.S.C. §
2241). Defendant bears the burden of establishing that a reduction in sentence
is warranted. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).
Defendant asserts he submitted a request to FCI Fort Dix for

compassionate release, did not receive a response within thirty days, and thus

 
Case 5:19-cr-O0066-JA-PRL Document 183 Filed 02/12/21 Page 4 of 5 PagelD 1296

exhausted his administrative remedies. (Doc. 178). Defendant does not provide
a copy of his request or any other evidence to support his claim. The
Government, on the other hand, provides a copy of the administrative remedies
log of Fort Dix. (Doc. 180-3). This log shows no entry of any kind—specifically,
there is no record of any request for compassionate release from Defendant to
the warden. With no evidence to support his claim, Defendant fails to carry his
burden and has not shown that he exhausted his administrative remedies.
Therefore, Defendant’s request is fatally flawed and the Court need not address
any other argument.!

Ill. CONCLUSION

Defendant’s Motion for Compassionate Release (Doc. 178) is DENIED.

rE
DONE and ORDERED in Orlando, Florida, on February L2Z-, 2021.

ZY
L.

JO ANTOON II
Umted States District Judge

 

1 The Court, however, feels compelled to address Defendant’s claims that
he suffers from asthma, kidney function issues, and hypertension. (Doc. 178).
Defendant again provides no support for these claims. The Government,
however, does. The medical records supplied by the Government dispute this
assertion. (Doc. 180-4). There is nothing in the medical records reflecting any
of these inflictions. Indeed, the records reveal Defendant has normal blood
pressure, not hypertension. And when Defendant’s Presentence Investigation
Report was prepared less than a year ago on April 7, 2020, as to medical
conditions, Defendant reported only that he had had seizures but those ended
in 2015. (Doc. 152 at 14).

 

 
Case 5:19-cr-O0066-JA-PRL Document 183 Filed 02/12/21 Page 5 of 5 PagelD 1297

Copies furnished to:

United States Attorney
United States Probation Office
Christopher Louis Hooker

 

 

 
